MEMORANDUM ***
Angela Juarez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ dismissal of her appeal from an Immigration Judge’s (“IJ”) denial of her application for suspension of deportation. We dismiss the petition for review.
We lack jurisdiction to review the discretionary determination that Juarez failed to show extreme hardship. See Kalaw v. INS, 133 F.3d 1147, 1152 (9th Cir.1997). Moreover, Juarez fails to present a color-able due process claim. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001) (holding this court lacked jurisdiction over a “due process” claim when petitioner failed to contend he was prevented from presenting his case, denied a full and fair hearing before an impartial adjudicator, or otherwise denied a basic due process right).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.